          Case 2:20-cv-02321-DJH Document 19 Filed 12/02/20 Page 1 of 2




 1   Roopali H. Desai (024295)                      Stephen E. Morrissey (pro hac vice to be filed)
     D. Andrew Gaona (028414)                       SUSMAN GODFREY L.L.P.
 2   Kristen Yost (034052)                          1201 Third Avenue, Suite 3800
                                                    Seattle, WA 98101-3000
 3   COPPERSMITH BROCKELMAN PLC                     T: (206) 516-3880
     2800 North Central Avenue, Suite 1900          smorrissey@susmangodfrey.com
 4   Phoenix, Arizona 85004
     T: (602) 381-5478                              Stephen Shackelford (pro hac vice to be filed)
 5   rdesai@cblawyers.com                           SUSMAN GODFREY L.L.P.
     agaona@cblawyers.com                           1301 Avenue of the Americas, 32nd Floor
 6                                                  New York, NY 10019-6023
     kyost@cblawyers.com                            T: (212) 336-8330
 7                                                  sshackelford@susmangodfrey.com
     Justin A. Nelson (pro hac vice to be filed)
 8   SUSMAN GODFREY L.L.P.                          Davida Brook (pro hac vice to be filed)
     1000 Louisiana, Suite 5100                     SUSMAN GODFREY L.L.P.
 9   Houston, TX 77002-5096                         1900 Avenue of the Stars, Suite 1400
     T: (713) 651-9366                              Los Angeles, CA 90067
10                                                  T: (310) 789-3100
     jnelson@susmangodfrey.com                      dbrook@susmangodfrey.com
11
     Attorneys for Defendant Arizona Secretary of State Katie Hobbs
12
13                                  UNITED STATES DISTRICT COURT
14                                      DISTRICT OF ARIZONA
15   Tyler Bowyer; Michael John Burke;               )   No. CV-20-02321-PHX-DJH
     Nancy Cottle; Jake Hoffman; Anthony             )
16   Kern; Christopher M. King; James R.             )
     Lamon; Sam Moorhead; Robert                         NOTICE OF APPEARANCE
17   Montgomery; Loraine Pellegrino; Greg            )
     Safsten; Salvatore Luke Scarmardo; Kelli        )
18   Ward; and Michael Ward,                         )
19                                                   )
                          Plaintiffs,                )
20                                                   )
     v.
                                                     )
21
     Doug Ducey, in his official capacity as         )
22   Governor of the State of Arizona; and           )
     Katie Hobbs, in her official capacity as        )
23   Arizona Secretary of State,                     )
24                                                   )
                          Defendants.
                                                     )
25
26                   NOTICE IS HEREBY GIVEN that Roopali H. Desai, D. Andrew Gaona, and
27   Kristen Yost of Coppersmith Brockelman PLC and Justin A. Nelson, Stephen E.
28   Morrissey, Stephen Shackelford, and Davida Brook of Susman Godfrey L.L.P. enter

     {00525589.1 }
         Case 2:20-cv-02321-DJH Document 19 Filed 12/02/20 Page 2 of 2




 1   their appearance in this matter as counsel of record for Defendant Arizona Secretary of
 2   State Katie Hobbs. Service of all correspondence, motions, orders, and other papers
 3   should be directed to:
 4    Roopali H. Desai                                   Stephen E. Morrissey
      D. Andrew Gaona                                    SUSMAN GODFREY L.L.P.
 5    Kristen Yost                                       1201 Third Avenue, Suite 3800
      Coppersmith Brockelman PLC                         Seattle, WA 98101-3000
 6    2800 North Central Avenue, Suite 1900              T: (206) 516-3880
      Phoenix, Arizona 85004                             smorrissey@susmangodfrey.com
 7    Telephone (602) 381-5478                           Stephen Shackelford
 8    rdesai@cblawyers.com                               SUSMAN GODFREY L.L.P.
      agaona@cblawyers.com                               1301 Avenue of the Americas, 32nd Floor
 9    kyost@cblawyers.com                                New York, NY 10019-6023
                                                         T: (212) 336-8330
10    Justin A. Nelson                                   sshackelford@susmangodfrey.com
      SUSMAN GODFREY L.L.P.
11    1000 Louisiana, Suite 5100                         Davida Brook
      Houston, TX 77002-5096                             SUSMAN GODFREY L.L.P.
12                                                       1900 Avenue of the Stars, Suite 1400
      T: (713) 651-9366                                  Los Angeles, CA 90067
13    jnelson@SusmanGodfrey.com                          T: (310) 789-3100
                                                         dbrook@susmangodfrey.com
14
15                   Respectfully submitted this 2nd day of December, 2020.
16                                                    COPPERSMITH BROCKELMAN PLC
17
                                                      By s/ Roopali H. Desai
18                                                          Roopali H. Desai
                                                            D. Andrew Gaona
19                                                          Kristen Yost

20                                                    SUSMAN GODFREY L.L.P.
21                                                         Justin A. Nelson
                                                           Stephen E. Morrissey
22                                                         Stephen Shackelford
                                                           Davida Brook
23
24                                                    Attorneys for Defendant Arizona Secretary of
                                                      State Katie Hobbs
25
26
27
28

     {00525589.1 }                                      -2-
